Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Page 10 Lines 25-28 could read, 
“…which can interact in a form-fitting manner with projections 22, so-called lid projections 22, on the upper side of a lid 14 of an identically constructed container 2, so that if container 2 is stacked on the identically constructed container 2, the container 2 cannot be pushed sideways from the identically constructed container 2.”

The apostrophe should be removed from the terms.

Drawings
The drawings are objected to because Figures 3, 4, and 7-9 do not appear to be reproducible or reprintable based on the faded lines in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 1 Lines 7-8 could read “…with at least one overlapping portion of a peripheral wall edge ….”
Amended Claim 1 Line 27 could read “…with [[a]] laterally protruding bearing pins ….”
Allowable Subject Matter
Claims 1-8 and 10 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding containers with peripheral walls and lids with latching elements and latching-hook receptacles for the lid latching elements to hold the lid to the container.  However, the prior art does not expressly disclose projections protruding from the side walls of the latching-element receptacle above the bearing recesses into the latching-element 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
This application is in condition for allowance except for the following formal matters: objections to the specification, drawings, plus claims 1-8 and 10.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736